Citation Nr: 9933790	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
headaches.

2.  Entitlement to an increased (compensable) evaluation for 
a ganglion cyst on the left wrist, the minor extremity.

3.  Entitlement to an increased (compensable) evaluation for 
retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to October 
1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision from 
the Denver, Colorado, Regional Office (RO). Subsequently, the 
veteran's claims folder was thereafter transferred to the 
Montgomery, Alabama, RO, due to change in the veteran's 
residence.  In March 1998, the Board remanded this appeal to 
the RO for additional development of the evidence.  The case 
has now been returned for appellate consideration.


FINDINGS OF FACT

1.  There veteran's claim for service connection for 
sinusitis with headaches is plausible.

2.  The veteran's ganglion cyst on the left wrist, the minor 
extremity, is tender and painful.

3.  The veteran's left knee disability is productive of mild 
to moderate functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
sinusitis with headaches is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a 10 percent evaluation for ganglion 
cyst on the left wrist, the minor extremity, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 
7804 (1999).

3.  The criteria for a 10 percent evaluation for 
retropatellar pain syndrome of the left knee have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5014, 5003, 5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sinusitis With Headaches

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The service medical records reveal that, at the time of 
examination for entrance into active service, in February 
1994, the clinical evaluation of the sinuses was indicated to 
have been normal.  The veteran reported that there had been 
no prior history of sinusitis.  In December 1994, the veteran 
was seen for complaints of a headache and sinus pain of 
approximately 12 hours duration.  The assessment was 
sinusitis.  The following day, the veteran was seen again for 
complaints of a headache, sinus and ear pain, and dizziness 
of approximately 1 day duration.  The examiner's diagnostic 
assessment was sinusitis.  

The report of the veteran's separation medical examination 
conducted in July 1996 shows that the clinical evaluation of 
the sinuses was indicated to have been normal.  The veteran 
reported a history of having or having had sinusitis.

A Department of Veterans Affairs (VA) general medical 
examination was conducted in June 1997.  At that time the 
veteran reported sinus trouble which he described as nasal 
stuffiness and a sore throat.  He reported that his left eye 
aches.  He was affected by the seasons but not by pollens.  
The examination showed no abnormality.  X-rays of the sinus 
were normal.  The diagnoses included chronic rhinitis with no 
sinusitis found.  

A VA outpatient treatment record dated in February 1998 
includes a diagnosis of chronic sinusitis.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe sinus symptoms, 
including headaches, nasal stuffiness, sore throat and left 
eye pain, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the veteran was seen during service for 
sinusitis.  At the time of the separation examination, the 
sinuses were clinically evaluated as normal.  However, the 
veteran gave a history of sinusitis.  The June 1997 VA 
examination showed no evidence of sinusitis.  However, the 
veteran at that time indicated it was seasonal in nature.  
The February 1998 outpatient report contains a diagnosis of 
chronic sinusitis.  This is approximately 16 months following 
service.  Sinusitis may be manifested by periods of activity 
followed by periods of remission.  As such, the Board finds 
that his claim is plausible as the evidence indicates that 
chronic sinusitis may have been present during service.  
Accordingly, the claim is well grounded. 

II.  Ganglion Cyst on the Left Wrist

The Board notes that the veteran's claims for entitlement to 
an increased (compensable) evaluation for a ganglion cyst on 
the left wrist and entitlement to an increased (compensable) 
evaluation for retropatellar pain syndrome of the left knee 
are "well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that he has presented claims, which 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.30.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

The RO has assigned a noncompensable evaluation for ganglion 
cyst of the left wrist in conjunction with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4, Diagnostic Code 7819 (1999).  Diagnostic Code 7819 
provides that benign new growth involving the skin. are to be 
rated as scars, disfigurement etc.

Diagnostic Code 7803 provides that a 10 percent evaluation 
will be assigned for superficial, poorly nourished scars with 
repeated ulceration.  

Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for superficial scars, which are tender and 
painful on objective demonstration. 

Diagnostic Code 7805 provides that scars will be evaluated on 
the basis of any related limitation of function of the bodily 
part, which they affect.  

Diagnostic Code 5215 provides that a 10 percent evaluation 
will be assigned when dorsiflexion of the wrist is less than 
15 degrees or when palmar flexion of the wrist is limited in 
line with the forearm.  38 C.F.R. Part 4, Diagnostic Code 
5215.  This is the highest rating permitted under this 
Diagnostic Code.

Diagnostic Code 5214 (Wrist, ankylosis of) provides for a 20 
percent evaluation, where the minor wrist is ankylosed 
favorably in 20 to 30 degrees of dorsiflexion.

The history of the veteran's service-connected left wrist 
disability may be briefly summarized.  The service medical 
records show that the veteran was treated on several 
occasions for ganglion cyst on the left wrist.

A VA general medical examination was conducted in June 1997.  
At that time, the veteran reported a history of having a 
ganglion cyst broken once, but it returned.  He also reported 
complaints of having a ganglion cyst on the left wrist. 

The examination showed that the veteran was right handed.  
There was a 1 centimeter cyst in the posterior aspect of the 
left wrist.  Grip strength was 5/5.  Range of motion was 
completely unrestricted.  The examiner stated that the 
veteran reported that it hurt a lot but the examiner could 
not find any reason for functional loss in the left wrist 
from the ganglion cyst.  X-rays of the left wrist did not 
reveal any evidence of bone or joint abnormality.  The 
examiner diagnosis was ganglion cyst of the left wrist.

The veteran was seen at a VA outpatient clinic in February 
1998 for his left hand jumping and shaking.  He was seen 
again in March 1998.  The assessment was persistent myalgia 
in the left wrist. X-rays were recommended due to complaints 
of increased pain in the left wrist.

A VA orthopedic examination was conducted in March 1999.  At 
that time, the veteran reported that his cyst popped up on 
his hand while he was doing push-ups in 1996.  He also 
reported that his thumb jumped up and ached a little when he 
bent his wrist, drafted something or in the cold. 

The examination showed a 1 centimeter slightly tender cyst on 
the dorsal aspect of the left wrist.  It was noted that the 
origin was in the carpal bones on the radial side.  His grip 
strength was 4/5.  Palmar flexion of the wrist was degrees 
and dorsiflexion of the wrist (extension) was to 60 degrees.  
Ulnar deviation of the wrist was to 45 degrees and radial 
deviation was to 20 degrees.  It was noted that the veteran 
did not complain of pain on range of motion, but that he 
stated that his cyst pulled when he moved his wrist.  X-rays 
of the left wrist did not reveal any evidence of bone or 
joint abnormality.  

The diagnosis was ganglion cyst of the left wrist.  The 
examiner expressed his medical opinion that the veteran had 
mild loss of function of the left wrist due to pain.  

To summarize the veteran's lay statements are deemed 
competent with regard to the description of symptoms of his 
cyst on the left wrist.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective findings and the pertinent 
rating criteria as previously set forth.  In this regard, 
during the March 1999 VA orthopedic examination, the examiner 
indicated that the ganglion cyst of the left wrist was found 
to be slightly tender and that the veteran had mild loss of 
function due to the pain.  Additionally, the March 1999 VA 
outpatient record shows that the left wrist pain was 
persistent.  

In view of these findings it is the Board's judgment the 
ganglion of the left wrist warrants a 10 percent rating for a 
tender and painful under Diagnostic Code 7804.  

In this case, the Board finds no applicable provision upon 
which to assign a 20 percent evaluation.  The findings do not 
demonstrate the presence of ankylosis of the left wrist under 
Diagnostic Code 5214.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher evaluation.  The Board is also satisfied that the 
current medical evidence reflects the degree of functional 
impairment resulting from the cyst as contemplated in the 
DeLuca case.  Additionally, the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule. 
38 C.F.R. §4.3 (1998)

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds that the current 10 percent for 
the ganglion cyst on the left wrist is the highest rating 
warranted by the evidence in conjunction with the initial 
grant in April 1997.

In rendering this determination, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

However, the evidence does not reflect that the degree of 
impairment resulting from ganglion cyst of the left wrist 
more nearly approximate the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).

III.  Retropatellar Pain Syndrome of the Left Knee

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
Functional impairment due to pain must be considered.  38 
C.F.R. §§ 4.40, 4,45, 4.59 (1999).  Deluca v. Brown, 8 
Vet.App. 202 (1995).

The RO has assigned a noncompensable evaluation for 
retropatellar pain syndrome of the left knee in conjunction 
with the criteria set forth in the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, Diagnostic Code 5014. 
(1999).  Diagnostic Code 5014 provides that osteomalacia is 
rated under the criteria for degenerative arthritis. 
Disability due to degenerative arthritis is rated based on 
limitation of motion of the joint affected.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (1998).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  When flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.

The left knee disability may also be evaluated under 
Diagnostic Code 5257. Diagnostic Code 5257 provides for the 
evaluation of other impairment of the knee, to include 
recurrent subluxation or lateral instability.  When there is 
slight impairment, a 10 percent evaluation is warranted.  
When there is moderate impairment, a 20 percent evaluation 
warranted.  

The history of the veteran's left knee disability may be 
briefly described.  The service medical records that the 
veteran was treated on several occasions for left knee 
complaints, which were variously diagnosed as retropatellar 
pain syndrome of the left knee, over use syndrome, left 
patella/femoral joint dysfunction and patella femoral joint 
dysfunction and patella femoral syndrome of the left knee.

A VA general medical examination was conducted in June 1997.  
At that time, the veteran complained of left knee pain 
especially when running, climbing stairs and bending his 
knee.  The examination showed that the veteran's gait was 
normal.   There was evidence 1+ effusion.  Flexion of the 
knee was to 140 degrees and extension of the knee was to 0 
degrees (normal range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. Part 4, Plate II).  The veteran was able 
to walk without a limp; to toe walk; to heel walk; and to 
squat to 140 degrees times three.  X-rays of the left knee 
did not reveal any evidence of bone or joint abnormality.  
The examiner expressed his medical opinion that the veteran 
had mild to moderate loss of function of the left knee due to 
pain in the left knee.  Moreover, the examiner concluded that 
the veteran had a diagnosis of retropatellar pain of the left 
knee.

The veteran was treated intermittently at a VA outpatient 
clinic for several disorders from 1998 to 1999.  A VA 
outpatient treatment record dated in February 1998 included a 
diagnosis of arthralgia of the left knee.  In March 199, the 
left knee pain was described as persistent.

A VA orthopedic examination was conducted in March 1999.  At 
that time, the veteran complained of left knee pain, 
especially when he bent it or during cool weather.  He 
reported giving way of the left knee.  The examination showed 
that the veteran wore a brace on the left knee, which he 
stated that he wore all the time.  The joint had 2+ positive 
effusion.  The joint was stable and the patella was tender.  
There was limitation of the range of motion, which was 
unrestricted 0 degrees of extension and 140 degrees of 
flexion.  He walked with a very slight limp off of the left 
side.  He was able to heel and toe walk and squat times 3 to 
90 degrees.  He said that he was limited by the swelling in 
the knee on squatting.  X-rays of the left knee did not 
reveal any evidence of bone or joint abnormality.  
Significantly, the examiner expressed his medical opinion 
that the veteran had mild to moderate loss of function of the 
left knee due to pain.  Moreover, the examiner concluded that 
the veteran had a diagnosis of left knee retropatellar pain.

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his left 
knee disability.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria as previously set forth.

In this regard, the VA medical records show that the veteran 
has continued to complain of left knee pain.  The March 1999 
VA orthopedic examination showed the veteran had a slight 
limp and there was 2 plus effusion.  He was now wearing a 
knee brace.  Also, the VA examiner concluded that the veteran 
had mild to moderate loss of function of the left knee due to 
pain.  Both VA examinations showed no impairment in the range 
of motion.  However, in view of the veteran's complaints of 
pain, the Board finds that the degree of functional 
impairment is the t of limitation of knee flexion to 45 
degrees.  Thus, a 10 percent rating is warranted under 
diagnostic code 5260.  See Deluca, supra.

However, this same evidence does not demonstrate that a 
rating in excess of 10 percent is warranted.  There is no 
clinical evidence of recurrent subluxation or lateral 
instability, or ankylosis of the left knee.  Also, in view of 
the normal range of motion findings, the Board does not find 
that the degree of functional impairment caused by the pain 
is more disabling than the current 10 percent.  

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds that the current 10 percent for 
retropatellar pain syndrome of the left knee is the highest 
rating warranted by the evidence in conjunction with the 
initial grant in April 1997.

In rendering this decision, the Board has also considered the 
various other provisions of 38 C.F.R. Parts 3 and 4 in 
accordance with Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), but finds that they do not provide a basis upon which 
to grant an evaluation higher 10 percent for retropatellar 
pain syndrome of the left knee.


ORDER

The claim for entitlement to service connection for sinusitis 
with headaches is well grounded and, to this extent only, the 
claim is granted.

An increased rating to 10 percent for a ganglion cyst on the 
left wrist, the minor extremity, is granted, subject to the 
laws and regulations governing the award and disbursement of 
monetary benefits.

An increased rating to 10 percent for retropatellar pain 
syndrome of the left knee is granted, subject to the laws and 
regulations governing the award and disbursement of monetary 
benefits.


REMAND 

As previously discussed the veteran's claim for service 
connection for sinusitis with headaches is well grounded.  
38 U.S.C.A. § 5107.  Accordingly, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.  This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In view of the recent VA outpatient report indicating the 
presence of chronic sinusitis, the Board is of the opinion 
that additional development is warranted. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
of his sinusitis.  The RO should obtain 
all records which are not on file. 

2.  The RO should request the VAMC in 
Montgomery, Alabama to furnish copies of 
any additional treatment records covering 
the period from March 10, 1998 to the 
present. 

3.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, severity, and 
etiology of any upper respiratory 
disorder, to include sinusitis with 
headaches.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any upper respiratory 
disorder diagnosed is related to the 
veteran's period of active duty, to 
include the complaints of sinusitis and 
headaches.  A complete rational for any 
opinion expressed should be included in 
the examination report.

Thereafter, the RO should re- adjudicate the veteran's claim 
for service connection sinusitis with headaches. If the 
benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, and opportunity to respond.  The case 
should be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

